    Case 1:19-cr-00579-VM Document 83 Filed 03/05/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                        3/5/2021
                                          X
UNITED STATES OF AMERICA,                 :        19 CR 579 (VM)
                                          :
               -against-                  :
                                          :           ORDER
JUAN ROBERTO RAMIREZ, JR.,                :
                                          :
                       Defendant.         :
                                          X
VICTOR MARRERO, U.S.D.J.:
       Counsel for Defendant, with the consent of counsel for

Government (see Dkt. No. 82), requests that               the Court conduct

a    plea   proceeding     by   video   teleconference       under    Section

15002(b) of the Coronavirus Aid, Relief, and Economic Security

Act (“CARES Act”), which allows for felony plea proceedings to

be held via video teleconferencing only when the district judge

“in a particular case finds for specific reasons that the plea

or sentencing in that case cannot be further delayed without

serious harm to the interests of justice.” See also In re

Coronavirus/COVID-19 Pandemic, Second Amended Standing Order

re:    Video    Teleconferencing    and       Telephone   Conferencing    for

Criminal Proceedings, 20 Misc. 176, Dkt. No. 3, at 3 (S.D.N.Y.

Sept. 16 2020) (authorizing the use of video conferencing for

felony pleas only upon a finding by the presiding judge that

the “proceeding cannot be further delayed without serious harm

to the interests of justice.”).

                                    1
  Case 1:19-cr-00579-VM Document 83 Filed 03/05/21 Page 2 of 2



        The Court is persuaded that the plea in this case cannot

be further delayed without serious harm to the interests of

justice. Further delay of his plea proceeding will prevent

the Defendant from availing himself of the Government’s plea

offer     and   from   resolving       this   matter    expeditiously.

Additionally, it is not certain when the Court will be able

to conduct the Defendant’s plea in person. Conducting the

Defendant’s     plea   remotely    therefore     “promotes      judicial

economy.” Cohen, 2020 WL 2539115, at *2. It “preempt[s] the

parties’ [potential] motions to this Court requesting further

scheduling changes.” Id.; United States v. Portolyoni, No. 09

CR 674, 2020 WL 5604047, at *3 (S.D.N.Y. Sept. 18, 2020). It

also avoids adding to “the existing backlog of cases in the

federal court system” and the “deluge of [requests for]

hearings    once   in-person   proceedings     can     safely   resume.”

Cohen, 2020 WL 2539115, at *2.

SO ORDERED:
Dated: New York, New York
       05 March 2021




                                   2
